Case 1:20-cv-00015-SPW Document15 Filed 06/23/20 Page 1 of 3

FILED

JUN 2 3 2020

Clerk, US District Court
District Of Montana
Billings

UNITED STATES DISTRICT COURT, DISTRICT OF MONTANA
BILLINGS DIVISION

 

JENNIFER BECK WITH, Case No. 1:20-CV-00015-BLG-SPW

Plaintiff,

v. ORDER STAYING CASE

PENDING MEDIATION
VOYA FINANCIAL ADVISORS,

INC., RELIASTAR LIFE
INSURANCE COMPANY,
RELIASTAR LIFE INSURANCE
COMPANY GROUP MONTHLY
DISABILITY INCOME
INSURANCE PLAN, and DOES 1-
10,

Defendants.

 

 

 

 

The Court entered the operative Preliminary Pretrial Order on May 4, 2020
(Doc 7). The parties have timely complied with the Court’s Preliminary Pretrial
Order, through 95 of the Order.

On June 15, 2020, Defendants filed a Motion to Dismiss Counts II, III and IV
of Plaintiff's Amended Complaint, with a Brief In Support. (Docs. 8 and 9).

The parties have conferred regarding preliminary pretrial matters in
Case 1:20-cv-00015-SPW Document15 Filed 06/23/20 Page 2 of 3

accordance with the Court’s Preliminary Pretrial Order, and after consideration of
the pending Motion to Dismiss, the parties have agreed to schedule and conduct a
mediation. The parties agree that an early mediation is in their respective clients’
best interests.

The parties also submit that early mediation has the meaningful potential to
conserve the parties’ and the Court’s resources.

Should mediation prove unsuccessful, the parties requested that they be
allowed to request the Court to issue a Preliminary Pretrial Order for the purpose of
proceeding with the orderly conduct of the action. Therefore,

Upon Defendants’ unopposed motion requesting this Court to stay these
proceedings (Doc. 14), vacate preliminary pretrial dates, vacate response and reply
dates for the Defendants’ pending Motion to Dismiss, vacate disclosure and
discovery response dates, and allow the parties 90 days within which to schedule
and conduct a mediation,

IT IS HEREBY ORDERED that the Defendant’s Motion (Doc. 14) is
GRANTED and the above-captioned case is STAYED pending mediation. Should
mediation prove unsuccessful, either party may seek rescheduling of preliminary
pretrial dates and the corresponding trial preparation and trial dates.

IT IS FURTHER ORDERED that all deadlines outlined in the Court’s

Preliminary Pretrial Order (Doc. 7) are VACATED to allow the parties to schedule
Case 1:20-cv-00015-SPW Document15 Filed 06/23/20 Page 3 of 3

and conduct a mediation. In addition, all deadlines for response and reply to
Defendants’ Motion to Dismiss (Doc. 8 and 9), and deadlines for disclosures and
discovery responses are VACATED.

IT IS FURTHER ORDERED that the Preliminary Pretrial Conference,
currently scheduled for July 1, 2020 at 2:30 p.m., is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

co
DATED this ae? day of June 2020.

SUSAN P. WATTERS
U.S. District Court Judge

wo
